DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on May 24, 2022 are acknowledged and have been fully considered. Claims 1-23 are pending.  Claims 1-7, 9-12, and 16-23 are under consideration in the instant office action. Claims 8 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 11/16/19, 06/04/20, and 10/12/20 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. Signed copies are attached herein.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14 and 16-23) in the reply filed on May 24, 2022 is acknowledged.  Additionally, applicant’s election with traverse of the species as follows in the reply filed on May 24, 2022 is acknowledged.

    PNG
    media_image1.png
    360
    812
    media_image1.png
    Greyscale

 	The traversal is based on an apparent lack of a serious search burden. Claim 15 of Group II refers back to claim 1 of Group I. Claim 15 contains all of the elements of claim 1. Therefore, a search on the cationic polymer of claim 1 is highly likely to reveal pertinent information regarding uses of the polymer (e.g., killing microbes, claim 15) and variants of the polymer structure. Therefore, no basis for a serious search burden appears to exist. "If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions." (MPEP 803).
This is not found persuasive because the species differ with regards to their structures and also the numerous species attains CPC classification differences. Therefore, there is a serious search and examination burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
      	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically taught or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-7, 9-12, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable Cooley et al. (US Patent No. 7939621, IDS reference), Coady et al. (US 2016/0257782), Timin et al. (Colloid Polym Sci, 293, 1667-1674, 2015), and Ong et al. (Journal of Controlled Release 152 (2011) 120–126).
Applicant Claims

Applicant claims an antimicrobial cationic polymer and a composition containing the polymer.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cooley et al. teach in the abstract:

    PNG
    media_image2.png
    419
    288
    media_image2.png
    Greyscale

In one aspect, the present invention is directed to an oligomerizable cyclic carbonate monomer functionalized with a guanidine group. This cyclic carbonate monomer can react with an initiator compound such as, for example, a drug, drug candidate, gene, probe or their equivalents, producing an intermediate that can react further with additional monomers or other monomers to provide a carbonate homooligomer or cooligomer. The resultant oligomer incorporates the initiator along with pendant guanidine groups attached to an oligocarbonate backbone. The protected guanidine groups on the cooligomer backbone can optionally be de-protected by reacting with an acid to provide a guanidinium rich (GR) conjugate of the molecular transporter compound and the initiator. The GR molecular transporter conjugate includes pendant guanidinium groups that can enhance transport and/or delivery of the reversibly attached cargo compound across a selected biological barrier (column 1, lines 49-67 and column 2, lines 1-3).
For example, as shown in Reaction 1 below, if the monomer of Formula 6 is reacted with an initiator including a biologically useful compound (B), the resulting carbonate cooligomer reaction product includes multiple protected guanidinyl groups pendant from a carbonate-containing backbone scaffold, as well as a biologically useful cargo compound on at least one end of the backbone (column 7, lines 13-20).

    PNG
    media_image3.png
    349
    237
    media_image3.png
    Greyscale

In Reaction 1, R.sup.1, R.sup.2, R.sup.3 and R.sup.10 are independently selected from H, linear or branched, substituted or unsubstituted alkyl, with R.sup.1 and R.sup.2 preferably H and R.sup.3 preferably CH.sub.3, R.sup.4 is an optional bridging group that may be alkyl, substituted or unsubstituted alkyl, or aryl, preferably alkyl, G is a guanidinyl group, P is a protecting group selected from, for example, Boc urethane (Boc=C(O)OtBu), or benzyl (CH.sub.2Ph), E is O, S or NH, preferably O, and B is a biologically useful group (column 7, lines 50-59).
As a more detailed example, in an embodiment discussed in detail in the examples below, a guanidinyl functional oligomerizable cyclic carbonate monomer of Formula 8, MTC-ethylguanidine-BOC, may be reacted with the amino functional initiator compound of Formula 9,5-(dimethylamino)-N-(2-hydroxyethyl)naphthalene-1-sulfonamide, to produce the oligocarbonate compound of Formula 10, PMTC-guanidine-boc:

    PNG
    media_image4.png
    558
    299
    media_image4.png
    Greyscale

Cooley et al. teach 

    PNG
    media_image5.png
    193
    261
    media_image5.png
    Greyscale

 R10 is a connecting group selected from the group consisting of linear or branched, substituted or unsubstituted alkyl, heteroalkyl, cycloalkyl, heterocyclic, aryl and heteroaryl; R.sup.4 is an optional bridging group selected from the group consisting of linear or branched, substituted or unsubstituted alkyl, heteroalkyl, cycloalkyl, heterocyclic, aryl and heteroaryl; Z is selected from the group consisting of O, NH, NR, and S; G is a guanidine group; and P is a protecting group (see claim 1).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Cooley et al. do not specifically teach the limitations of 16-22. These deficiencies are cured by the teachings of Coady et al. and Timin et al.
Coady et al. teach Antimicrobial cationic polymers having one or two cationic polycarbonate chains were prepared by organocatalyzed ring opening polymerization. One antimicrobial cationic polymer has a polymer chain consisting essentially of cationic carbonate repeat units linked to one or two end groups. The end groups can comprise a covalently bound form of biologically active compound such as cholesterol. Other antimicrobial cationic polymers have a random copolycarbonate chain comprising a minor mole fraction of hydrophobic repeat units bearing a covalently bound form of a vitamin E and/or vitamin D2. The cationic polymers exhibit high activity and selectivity against Gram-negative and Gram-positive microbes and fungi (see abstract). Coady et al. teach in claim 1 as follows:

    PNG
    media_image6.png
    229
    286
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    837
    620
    media_image7.png
    Greyscale

Preferred catalysts are organocatalysts whose chemical formulas contain none of the above metals. Examples of organocatalysts for ring opening polymerizations include tertiary amines such as triallylamine, triethylamine, tri-n-octylamine and benzyldimethylamine 4-dimethylaminopyridine, phosphines, N-heterocyclic carbenes (NHC), bifunctional aminothioureas, phosphazenes, amidines, and guanidines (paragraph 0395). The low average mass, high antimicrobial activity, and low cytotoxicity makes these cationic polymers highly attractive for a wide range of medical and household uses, including wound treatments, treatment of infections, antibiotic drugs, and disinfectants for household and hospital surfaces and medical instruments. In an embodiment, a medical composition for killing a microbe comprises one or more of the disclosed cationic polymers. The medical composition can be in the form of a solution, powder, pill, paste, or ointment. The medical composition can comprise water, wherein the concentration of the cationic polymer is below the critical micelle concentration of the cationic polymer. The medical composition can be injected and/or applied topically (paragraph 0424).
Timin et al. teach in the abstract the development and design of adsorbents with high adsorption performance is the actual aim for successful toxin removal. In this work, we report the performance of new guanidine-containing polymers as a shell orientated around silica particles with following application for effective bilirubin removal. To evaluate polymer-shell modification, Fourier transform infrared spectroscopy and high-resolution electron microscopy were performed. Changes in surface morphology of polymer-coated silicas were detected. It was shown that polymeric shell completely covers silica surface. The grafting amount was evaluated by thermogravimetric and was in 18– 34 % range. Incorporation of guanidine containing polymers into silica matrix leads to the great increase in adsorption capacity According to the Langmuir model, the maximum adsorption capacity for bilirubin was 43.47 mg/g. We also demonstrated that prepared polymer-coated silicas could well adsorb bilirubin from the bilirubin-albumin solution at low concentration of albumin. Therefore, this study revealed that guanidine-containing polymers have great potential to serve as effective agents for improving of the adsorbent for bilirubin removal.

    PNG
    media_image8.png
    229
    705
    media_image8.png
    Greyscale

Cooley et al. do not specifically teach gene being the other chemical component as recited in claim 19. These deficiencies are cured by the teachings of Ong et al.
Ong et al. teach Polycarbonates provide an attractive option for use as gene delivery vectors owing to their biocompatibility and ease of incorporating functional moieties. In this study, we described an approach to synthesize cationic polymers with well-defined molecular weights and narrow polydispersities by an organocatalytic ring-opening polymerization of functional cyclic carbonates containing alkyl halide side chains, followed by a subsequent functionalization step with bis-tertiary amines designed to facilitate gene binding and endosomal escape. The cationic polycarbonate effectively condensed DNA at low N/P ratios, generating nanoparticles (83 to 124 nm in diameter) with positive zeta potentials (~27 mV). In addition, reporter gene expression efficiencies in HepG2, HEK293, MCF-7 and 4T1 cell lines were high even in the presence of serum. Importantly, the polycarbonate delivery agent demonstrated minimal cytotoxicity at the optimal N/P ratios determined to confer high gene expression efficiencies. Therefore, this biodegradable polymer is presented as a promising non-viral vector for gene delivery (see abstract).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Cooley et al. by utilizing the antimicrobial cationic polymers for uses that are recited in claim 23 because Coady et al. teach Antimicrobial cationic polymers having one or two cationic polycarbonate chains were prepared by organocatalyzed ring opening polymerization. One antimicrobial cationic polymer has a polymer chain consisting essentially of cationic carbonate repeat units linked to one or two end groups. The end groups can comprise a covalently bound form of biologically active compound such as cholesterol. Other antimicrobial cationic polymers have a random copolycarbonate chain comprising a minor mole fraction of hydrophobic repeat units bearing a covalently bound form of a vitamin E and/or vitamin D2. The cationic polymers exhibit high activity and selectivity against Gram-negative and Gram-positive microbes and fungi (see abstract). Coady et al. teach in claim 1 as follows:

    PNG
    media_image6.png
    229
    286
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    837
    620
    media_image7.png
    Greyscale

Preferred catalysts are organocatalysts whose chemical formulas contain none of the above metals. Examples of organocatalysts for ring opening polymerizations include tertiary amines such as triallylamine, triethylamine, tri-n-octylamine and benzyldimethylamine 4-dimethylaminopyridine, phosphines, N-heterocyclic carbenes (NHC), bifunctional aminothioureas, phosphazenes, amidines, and guanidines (paragraph 0395). One of ordinary skill in the art would have been motivated to do so because Coady et al. teach that the low average mass, high antimicrobial activity, and low cytotoxicity makes these cationic polymers highly attractive for a wide range of medical and household uses, including wound treatments, treatment of infections, antibiotic drugs, and disinfectants for household and hospital surfaces and medical instruments. In an embodiment, a medical composition for killing a microbe comprises one or more of the disclosed cationic polymers. The medical composition can be in the form of a solution, powder, pill, paste, or ointment. The medical composition can comprise water, wherein the concentration of the cationic polymer is below the critical micelle concentration of the cationic polymer. The medical composition can be injected and/or applied topically (paragraph 0424).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Cooley et al. by incorporating and grafting the guanidinium containing polycarbonate on nanoparticle because Timin et al. clearly teach the performance of new guanidine-containing polymers as a shell orientated around silica particles with following application for effective toxin removal from a biological system. One of ordinary skill in the art would have been motivated to complex silica with a guanidine containing polymer  of Cooley et al. because Timin et al. teach that incorporation of guanidine containing polymers into silica matrix leads to the great increase in adsorption capacity of biological toxins. For instance according to the Langmuir model, the maximum adsorption capacity for bilirubin was 43.47 mg/g. We also demonstrated that prepared polymer-coated silicas could well adsorb bilirubin from the bilirubin-albumin solution at low concentration of albumin. Therefore, this study revealed that guanidine-containing polymers have great potential to serve as effective agents for improving of the adsorbent for instance of bilirubin removal.

    PNG
    media_image8.png
    229
    705
    media_image8.png
    Greyscale


 An ordinary skilled artisan would have had a reasonable chance of success in producing the instant invention by combining the teachings of Cooley et al. and Timin et al. because both references teach the use of guanidine containing polymers in biological applications.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Cooley et al. by using the antimicrobial guandinium grafted polycarbonates for gene delivery because Ong et al. teach Polycarbonates provide an attractive option for use as gene delivery vectors owing to their biocompatibility and ease of incorporating functional moieties. In this study, we described an approach to synthesize cationic polymers with well-defined molecular weights and narrow polydispersities by an organocatalytic ring-opening polymerization of functional cyclic carbonates containing alkyl halide side chains, followed by a subsequent functionalization step with bis-tertiary amines designed to facilitate gene binding and endosomal escape. The cationic polycarbonate effectively condensed DNA at low N/P ratios, generating nanoparticles (83 to 124 nm in diameter) with positive zeta potentials (~27 mV). In addition, reporter gene expression efficiencies in HepG2, HEK293, MCF-7 and 4T1 cell lines were high even in the presence of serum. Importantly, the polycarbonate delivery agent demonstrated minimal cytotoxicity at the optimal N/P ratios determined to confer high gene expression efficiencies. Therefore, this biodegradable polymer is presented as a promising non-viral vector for gene delivery (see abstract). An ordinary skilled artisan would have had a reasonable chance of success in producing the instant invention by combining the teachings of Cooley et al. and Ong et al. because both references teach the use of guanidine containing polymers in biological applications.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619